Name: Commission Implementing Regulation (EU) 2017/120 of 24 January 2017 on the derogations from the rules of origin laid down in Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Peru and Ecuador, of the other part, that apply within quotas for certain products from Ecuador
 Type: Implementing Regulation
 Subject Matter: international trade;  European construction;  America;  cooperation policy;  tariff policy;  European Union law
 Date Published: nan

 25.1.2017 EN Official Journal of the European Union L 19/27 COMMISSION IMPLEMENTING REGULATION (EU) 2017/120 of 24 January 2017 on the derogations from the rules of origin laid down in Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Peru and Ecuador, of the other part, that apply within quotas for certain products from Ecuador THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Decision (EU) 2016/2369 (2), the Council authorised the signature, on behalf of the Union, of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador (the Protocol). Pursuant to Decision (EU) 2016/2369, the Protocol is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Protocol applies on a provisional basis from 1 January 2017. (2) Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Peru and Ecuador, of the other part (the Agreement), concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for derogations from the rules of origin set out in that Annex in the framework of annual quotas. It is therefore necessary to lay down the conditions for the application of those derogations for imports from Ecuador. (3) The quotas set out in Appendix 2A to Annex II to the Agreement should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with Commission Implementing Regulation (EU) 2015/2447 (3). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities. (5) In order to ensure the smooth application of the quota system set up by the Protocol, this Regulation should apply from the same date as that of the provisional application of the Protocol. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The derogations from the rules of origin set out in Appendix 2A to Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Peru and Ecuador, of the other part (the Agreement), shall apply within the quotas set out in the Annex to this Regulation. Article 2 To benefit from the derogations set out in Article 1, the products listed in the Annex shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas set out in the Annex shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2016/2369 of 11 November 2016 on the signing, on behalf of the Union, and provisional application of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador (OJ L 356, 24.12.2016, p. 1). (3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value. The preferential scheme is determined, within the context of this Annex, CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of products Quota period Quota volume (in tonnes net weight if not otherwise specified) 09.7501 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not-reinforced, laminated, supported or similarly combined with other materials 1.1.-31.12. 15 000 09.7502 6108 22 00 Women's or girl's briefs and panties, knitted or crocheted, of man-made fibres 1.1.-31.12. 200 09.7503 6112 31 Men's or boy's swimwear, knitted or crocheted, of synthetic fibres 1.1.-31.12. 25 09.7504 6112 41 Woman's or girl's swimwear, knitted or crocheted, of synthetic fibres 1.1.-31.12. 100 09.7505 6115 10 Graduated compression hosiery (for example, stockings for varicose veins), knitted or crocheted 1.1.-31.12. 25 09.7506 6115 21 00 Other pantyhose and tights, of synthetic fibres, measuring per single yarn less than 67 decitex, knitted or crocheted 1.1.-31.12. 40 09.7507 6115 22 00 Other pantyhose and tights, of synthetic fibres, measuring per single yarn 67 decitex or more, knitted or crocheted 1.1.-31.12. 15 09.7508 6115 30 Other women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex, knitted or crocheted 1.1.-31.12. 25 09.7509 6115 96 Other hosiery, of synthetic fibres, knitted or crocheted 1.1.-31.12. 175 09.7510 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel 1.1.-31.12. 20 000 items 09.7511 7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel 1.1.-31.12. 50 000 09.7512 7325 Other cast articles of iron or steel 1.1.-31.12. 50 000